Citation Nr: 0408759	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  04-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic headache syndrome. 

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left zygomatico-maxillary 
complex.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for post-traumatic headache syndrome and assigned an initial 
10 percent evaluation, effective September 6, 2001; and which 
granted service connection for residuals of a fracture of the 
left zygomatico-maxillary complex and assigned an initial 
noncompensable evaluation, effective September 6, 2001. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that his post-traumatic headache 
syndrome disability rating should be higher than 10 percent 
because he has daily headaches and that as a result of the 
headaches, he becomes fatigued.  The veteran also contends 
that he should be assigned a compensable rating for residuals 
of a fracture of the left zygomatico-maxillary complex 
because he has facial pain.

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The provisions of the VCAA and implementing 
regulations are applicable to the veteran's claims.  
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(b), 
38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
The Board observes that the issues on appeal initially arose 
out of the veteran's claims for service connection for post-
traumatic headache syndrome and residuals of a fracture of 
the left zygomatico-maxillary complex.  As such, notice to 
the veteran in conjunction with his initial application 
pertained to service connection.  Following the grant of 
service connection for each disability, the veteran appealed 
the initially assigned ratings.  In regard to the increased 
rating claims currently before the Board, the veteran and his 
representative were not provided notice of what legal 
criteria were being considered to govern the evaluation of 
residuals of a fracture of the left zygomatico-maxillary 
complex disability.  Also, although notified of diagnostic 
criteria pertinent to head trauma residuals, the veteran has 
reported having headaches of a severity to require him to sit 
in a quiet room.  As such, the RO should consider the 
applicability of Diagnostic Code 8100 pertaining to 
migraines.

The veteran's level of disability since the effective date of 
the grant of service connection (here, September 2001) is 
central to the initial ratings for post-traumatic headache 
syndrome and residuals of a fracture of the left zygomatico-
maxillary complex.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, while on remand, any outstanding records 
of other relevant medical treatment, specifically those since 
September 2001, should be obtained for consideration in 
connection with the veteran's appeal.  


Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the type 
of evidence needed to support his rating 
claims based on governing diagnostic 
criteria, informing him whether he or VA 
is responsible for obtaining such 
evidence, and requesting him to submit 
all relevant evidence in his possession.  
The RO should specifically advise the 
veteran of all potentially applicable 
diagnostic criteria relevant to 
determining the appropriate evaluation 
for his service-connected disabilities.  

2.  The veteran should be requested to 
identify all VA and non-VA medical 
providers, specifically those since 
September 2001, who have examined or 
treated him for his service-connected 
disabilities.  The RO should take the 
appropriate steps to assist the veteran 
in obtaining any identified records that 
are not already in the claims file.

3.  The RO should then conduct any 
additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the claims.

4.  After completing the above actions, 
the RO should readjudicate the veteran's 
claims based on consideration of the 
complete evidentiary record.  
Consideration should be given to the 
propriety of staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999) and to all potentially applicable 
diagnostic criteria.  If the claims are 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


